DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,119,326. Although the claims at issue are not identical, they are not patentably distinct from each other as the table below shows that the like lettered elements of claim 1 of the instant application correspond across the column to the like lettered elements of claim 1 of patent 11,119,326 and although the claims at issue are not identical, they are not patentably distinct from each other as presented in the table.
It is clear that all the elements of the application claim 1 are to be found in patent claim 1 as the application claim 1 fully encompasses patent claim 1. The difference between the application claim 1 and the patent claim 1 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus, the invention of claim 1 of the patent is in effect a “species” of the “generic" invention of the application claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 1 is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,119,326. Although the claims at issue are not identical, they are not patentably distinct from each other as the table below shows that the like lettered elements of claim 10 of the instant application correspond across the column to the like lettered elements of claim 10 of patent 11,119,326 and although the claims at issue are not identical, they are not patentably distinct from each other as presented in the table.
It is clear that all the elements of the application claim 10 are to be found in patent claim 10 as the application claim 10 fully encompasses patent claim 10. The difference between the application claim 10 and the patent claim 10 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus, the invention of claim 10 of the patent is in effect a “species” of the “generic" invention of the application claim 10.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 10 is anticipated by claim 10 of the patent, it is not patentably distinct from claim 10 of the patent.

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,119,326. Although the claims at issue are not identical, they are not patentably distinct from each other as the table below shows that the like lettered elements of claim 18 of the instant application correspond across the column to the like lettered elements of claim 18 of patent 11,119,326 and although the claims at issue are not identical, they are not patentably distinct from each other as presented in the table.
It is clear that all the elements of the application claim 18 are to be found in patent claim 18 as the application claim 18 fully encompasses patent claim 18. The difference between the application claim 18 and the patent claim 18 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus, the invention of claim 18 of the patent is in effect a “species” of the “generic" invention of the application claim 18.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 18 is anticipated by claim 18 of the patent, it is not patentably distinct from claim 18 of the patent.

Application 17/471,545
Patent 11,119,326 - Application 16/815,830
1. Eyewear, comprising: 

(a) a frame; 

(b) a display supported by the frame; 

(c) at least one camera supported by the frame and configured to generate images; and 

(d) an image processor configured to process the images and 

(e) display the processed images on the display, 

(f) wherein the displayed processed images have an uncontrolled region with image distortion, and 

(g) wherein the image processor is configured to modify the uncontrolled region to generate an immersive image.
1. Eyewear, comprising: 

(a) a frame; 

(b) a display supported by the frame; 

(c) at least one camera supported by the frame and configured to generate images; and 

(d) an image processor configured to process the images and 

(e) display the processed images on the display, 

(f) wherein the displayed processed images have an uncontrolled region with image distortion and non-uniform colorization, and 

(g) wherein the image processor is configured to modify the uncontrolled region to generate an immersive image.


10. A method of operating 

(a) eyewear having a frame, 

(b) a display supported by the frame, 

(c) at least one camera supported by the frame and configured to generate images, and 

(d) an image processor, comprising: 

(e) processing, by the image processor, the images to generate a processed displayed image with an uncontrolled region having image distortion; 

(f) modifying, by the image processor, the uncontrolled region of the processed images to generate an immersive image; and 

(g) displaying, by the image processor, the immersive image.
10. A method of operating 

(a) eyewear having a frame, 

(b) a display supported by the frame, 

(c) at least one camera supported by the frame and configured to generate images, and 

(d) an image processor, comprising: 

(e) processing, by the image processor, the images to generate a processed displayed image with an uncontrolled region having image distortion and non-uniform colorization; 

(f) modifying, by the image processor, the uncontrolled region of the processed images to generate an immersive image; and 

(g) displaying, by the image processor, the immersive image.
18. A non-transitory computer-readable medium storing program code which, when executed, is operative to cause an image processor to perform the steps of: 

(a) processing images generated by a camera coupled to eyewear to generate processed displayed images with an uncontrolled region having image distortion; 

(b) modifying the uncontrolled region of the processed displayed images to generate an immersive image; and 

(c) displaying the immersive image on the display.
18. A non-transitory computer-readable medium storing program code which, when executed, is operative to cause an image processor to perform the steps of: 

(a) processing images generated by a camera coupled to eyewear to generate processed displayed images with an uncontrolled region having image distortion and non-uniform colorization; 

(b) modifying the uncontrolled region of the processed displayed images to generate an immersive image; and 

(c) displaying the immersive image on the display.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (U. S. Patent Application Publication 2018/0136471 A1, already of record, hereafter ‘471) and in view of Park et al. (U. S. Patent Application Publication 2019/0325658 A1, hereafter ‘658).

Regarding claim 1, Miller teaches eyewear (‘471; figs. 2B-2D, 4A and 4B; ¶ 0051; wearable display device), comprising: a frame (‘471; figs. 2B-2D, 4A and 4B; ¶ 0051; frame 254); a display supported by the frame (‘471; figs. 2B-2D, 4A and 4B; ¶ 0051; displays 252, frame 254); at least one camera supported by the frame (‘471; ¶ 0052; In some embodiments, real-world content can be displayed along the interior facing surface of temples 106 utilizing imagery obtained from world cameras arranged along the exterior-facing surface of temples 106; fig. 4A; ¶ 0076; In some embodiments, real-world content can be displayed along the interior facing surface of temples 106 utilizing imagery obtained from world cameras arranged along the exterior-facing surface of temples 106) and configured to generate images (‘471; ¶ 0052); and an image processor (‘471; fig. 2D; ¶ 0053-0054; includes an image generating processor 210) configured to process the images (‘471; fig. 2D; ¶ 0053-0054; The image generating processor may convert an image or video associated with the virtual content to a format that can be projected to the user in 3-D) and display the processed images on the display (‘471; figs. 2B-2D, 4A and 4B; ¶ 0051; displays 252), wherein the displayed processed images have an uncontrolled region (‘471; ¶ 0051; the periphery region (uncontrolled region) of main displays 252 may provide processed images with a reduction in image quality) but does not explicitly teach the region with image distortion, and wherein the image processor is configured to modify the uncontrolled region to generate an immersive image.
Park, working in the same field of endeavor, however, teaches, wherein the displayed processed images have an uncontrolled region with image distortion (‘658; fig. 13B, element 1320; peripheral region of the screen; ¶ 0125; the periphery region (uncontrolled region) of main displays (fig. 16; element 1660; fig. 4, element 460; ¶ 0143); the three-dimensional image 710c may be the second region (e.g., the second region 710c) described in FIGS. 6 to 11, and the planar image 1310 may be an image obtained by rendering the second region. When the planar image 1310 is obtained, the processor 420 may render the planar image 1310 again based on the distortion rate of the lens unit to obtain an inverse distortion image 1320), and wherein the image processor is configured to modify the uncontrolled region to generate an immersive image (‘658; fig. 13B, element 1320; peripheral region of the screen; ¶ 0125; the periphery region (uncontrolled region) of main displays (fig. 16; element 1660; fig. 4, element 460; ¶ 0143); the three-dimensional image 710c may be the second region (e.g., the second region 710c) described in FIGS. 6 to 11, and the planar image 1310 may be an image obtained by rendering the second region. When the planar image 1310 is obtained, the processor 420 may render the planar image 1310 again based on the distortion rate of the lens unit to obtain an inverse distortion image 1320 and output fig. 13C element 1330 with no error in the rendering process) for the benefit of eliminating optical distortions introduced by the eyewear optical and imaging components.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the techniques for correcting for optical distortions as taught by Park with the eyewear display for generating an immersive image as taught by Miller for the benefit of eliminating optical distortions introduced by the eyewear optical and imaging components.

In regard to claim 2, Miller and Park teach the eyewear of claim 1 and further teach wherein the image processor is configured to apply a vignette gradient to the uncontrolled region of the processed images to generate the immersive image (‘471; ¶ 0007; transition region; a transition region between the first region and the second region having a variable resolution that is lower on the side of the transition region adjacent to the first region than the side of the transition region adjacent the second region; fig. 5A; ¶ 0078; further examples of differing effects for a transition region or vignette gradient).

Regarding claim 3, Miller and Park teach the eyewear of claim 1 and further teach wherein the eyewear comprises a pair of cameras (‘471; fig. 4A; ¶ 0076; Wearable display device 400 can also include camera assemblies 406. Each of camera assemblies 406 can include a number of camera modules 408 for observing and characterizing the environment surrounding wearable display device 400- a pair of camera assemblies is shown), and wherein the image processor is configured to process the images from the pair cameras to generate the processed images, wherein the uncontrolled region is specific to the pair of cameras (‘471; fig. 2D; ¶ 0053-0055; image generating processor 210; circuitry for image processing and image generation).

In regard to claim 4, Miller and Park teach the eyewear of claim 1 and further teach wherein the image processor is configured to display the uncontrolled region on a portion of the display that is less than the whole display (‘471; fig. 5B; regions 554 and 556 corresponding to the controlled and uncontrolled regions respectively of the instant application; ¶ 0079); (‘658; fig. 13B, element 1320).

Regarding claim 5, Miller and Park teach the eyewear of claim 1 and further teach wherein the immersive image has a controlled region with uniform color (‘471; fig. 5B, ¶ 0079; region 554 can be configured to emit the highest resolution and truest color reproduction).

In regard to claim 6, Miller and Park teach the eyewear of claim 1 and further tech wherein the uncontrolled region is configured to be displayed only above the controlled region (‘471; fig. 5B, region 556; ¶ 0079; region 556 includes a segment above the controlled region 554; ¶ 0007; second region at least partially surrounding the first region; a segment above).

Regarding claim 7, Miller and Park teach the eyewear of claim 6 and further teach wherein the controlled region has a rectangular shape (‘471; fig. 1G, elements 134 and 136 are rectangular; ¶ 0046), and the uncontrolled region is non-rectangular (‘471; fig. 1G, element 132 is not rectangular; ¶ 0007; second region at least partially surrounding the first region; a segment above).

In regard to claim 8, Miller and Park teach the eyewear of claim 1 and further tech wherein the uncontrolled region is configured to be displayed only above the controlled region and below the controlled region (‘471, ¶ 0079; ¶ 0007; second region at least partially surrounding the first region; a segment above and a segment below).

Regarding claim 9, Miller and Park teach the eyewear of claim 8 and further teach wherein the controlled region has a rectangular shape (‘471; fig. 1G, elements 134 and 136 are rectangular; ¶ 0046), and the uncontrolled region is non-rectangular (‘471; fig. 1G, element 132 is not rectangular; ¶ 0007; second regions at least partially surrounding the first region; a non-rectangular segment above and a non-rectangular segment below).

In regard to claim 10, Miller teaches a method of operating eyewear having a frame (‘471; figs. 2B-2D, 4A and 4B; ¶ 0034; ¶ 0051; methods for wearable display device having a frame), a display supported by the frame (‘471; figs. 2B-2D, 4A and 4B; ¶ 0051; displays 252, frame 254), at least one camera supported by the frame (‘471; ¶ 0052; In some embodiments, real-world content can be displayed along the interior facing surface of temples 106 utilizing imagery obtained from world cameras arranged along the exterior-facing surface of temples 106; fig. 4A; ¶ 0076; In some embodiments, real-world content can be displayed along the interior facing surface of temples 106 utilizing imagery obtained from world cameras arranged along the exterior-facing surface of temples 106) and configured to generate images (‘471; ¶ 0052), and an image processor (‘471; fig. 2D; ¶ 0053-0054; includes an image generating processor 210), and an image processor (‘471; fig. 2D; ¶ 0053-0054; includes an image generating processor 210), comprising: processing, by the image processor (‘471; fig. 2D; ¶ 0053-0054; includes an image generating processor 210), the images to generate a processed displayed image with an uncontrolled region but does not teach having image distortion; modifying, by the image processor, the uncontrolled region of the processed images to generate an immersive image; and displaying, by the image processor, the immersive image.
Park, working in the same field of endeavor, however, teaches, wherein the displayed processed images have an uncontrolled region with image distortion (‘658; fig. 13B, element 1320; peripheral region of the screen; ¶ 0125; the periphery region (uncontrolled region) of main displays (fig. 16; element 1660; fig. 4, element 460; ¶ 0143); the three-dimensional image 710c may be the second region (e.g., the second region 710c) described in FIGS. 6 to 11, and the planar image 1310 may be an image obtained by rendering the second region. When the planar image 1310 is obtained, the processor 420 may render the planar image 1310 again based on the distortion rate of the lens unit to obtain an inverse distortion image 1320), and modifying, by the image processor, the uncontrolled region of the processed images to generate an immersive image; and displaying, by the image processor, the immersive image (‘658; fig. 13B, element 1320; peripheral region of the screen; ¶ 0125; the periphery region (uncontrolled region) of main displays (fig. 16; element 1660; fig. 4, element 460; ¶ 0143); the three-dimensional image 710c may be the second region (e.g., the second region 710c) described in FIGS. 6 to 11, and the planar image 1310 may be an image obtained by rendering the second region. When the planar image 1310 is obtained, the processor 420 may render the planar image 1310 again based on the distortion rate of the lens unit to obtain an inverse distortion image 1320 and output fig. 13C element 1330 with no error in the rendering process) for the benefit of eliminating optical distortions introduced by the eyewear optical and imaging components.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the techniques for correcting for optical distortions as taught by Park with the eyewear display for generating an immersive image as taught by Miller for the benefit of eliminating optical distortions introduced by the eyewear optical and imaging components.

Regarding claim 11, Miller and Park teach the method of claim 10 and further teach the method as further comprising: applying, by the image processor, a vignette gradient to the uncontrolled region of the processed images to generate the immersive image (‘471; ¶ 0007; transition region; a transition region between the first region and the second region having a variable resolution that is lower on the side of the transition region adjacent to the first region than the side of the transition region adjacent the second region; fig. 5A; ¶ 0078; further examples of differing effects for a transition region or vignette gradient).

In regard to claim 12, Miller and Park teach the method of claim 10 and further teach wherein the eyewear comprises a pair of cameras (‘471; fig. 4A; ¶ 0076; Wearable display device 400 can also include camera assemblies 406. Each of camera assemblies 406 can include a number of camera modules 408 for observing and characterizing the environment surrounding wearable display device 400- a pair of camera assemblies is shown), and wherein the image processor (‘471; fig. 2D; ¶ 0053-0054; includes an image generating processor 210) processes the images from the pair of cameras to generate the processed images (‘471; fig. 2D; ¶ 0053-0055; image generating processor 210; circuitry for image processing and image generation).

Regarding claim 13, Miller and Park teach he method of claim 10 and further teach the method as further comprising: displaying, by the image processor, the uncontrolled region on a portion of the display that is less than the whole display (‘471; fig. 5B; regions 554 and 556 corresponding to the controlled and uncontrolled regions respectively of the instant application; ¶ 0079).

In regard to claim 14, Miller and Park teach the method of claim 10 and further teach wherein the immersive image has a controlled region with uniform color (‘471; fig. 5B, ¶ 0079; region 554 can be configured to emit the highest resolution and truest color reproduction).

Regarding claim 15, Miller and Park teach the method of claim 14 and further teach wherein the uncontrolled region is displayed only above the controlled region (‘471; fig. 5B, region 556; ¶ 0079; region 556 includes a segment above the controlled region 554; ¶ 0007; second region at least partially surrounding the first region; a segment above).

In regard to claim 16, Miller and Park teach the method of claim 10 and further teach wherein the controlled region has a rectangular shape (‘471; fig. 1G, elements 134 and 136 are rectangular; ¶ 0046), and the uncontrolled region is non-rectangular (‘471; fig. 1G, element 132 is not rectangular; ¶ 0007; second regions at least partially surrounding the first region; a non-rectangular segment above and a non-rectangular segment below).

Regarding claim 17, Miller and Pak teach the method of claim 10 and further teach wherein the uncontrolled region is displayed only above the controlled region and below the controlled region (‘471, ¶ 0079; ¶ 0007; second region at least partially surrounding the first region; a segment above and a segment below).

In regard to claim 18, Miller teaches a non-transitory computer-readable medium storing program code (‘471; ¶ 0092) which, when executed, is operative to cause an image processor (‘471; fig. 2D; ¶ 0053-0054; includes an image generating processor 210) to perform the steps of: processing images (‘471; fig. 2D; ¶ 0053-0055; image generating processor 210; circuitry for image processing and image generation) generated by a camera coupled to eyewear (‘471; ¶ 0052; In some embodiments, real-world content can be displayed along the interior facing surface of temples 106 utilizing imagery obtained from world cameras arranged along the exterior-facing surface of temples 106; fig. 4A; ¶ 0076; In some embodiments, real-world content can be displayed along the interior facing surface of temples 106 utilizing imagery obtained from world cameras arranged along the exterior-facing surface of temples 106) to generate processed displayed images with an uncontrolled region (‘471; ¶ 0051; the periphery region (uncontrolled region) of main displays 252 may provide processed images with a reduction in image quality) but does not explicitly teach having image distortion; modifying the uncontrolled region of the processed displayed images to generate an immersive image; and displaying the immersive image on the display.
Park, working in the same field of endeavor, however, teaches, wherein the displayed processed images have an uncontrolled region with image distortion (‘658; fig. 13B, element 1320; peripheral region of the screen; ¶ 0125; the periphery region (uncontrolled region) of main displays (fig. 16; element 1660; fig. 4, element 460; ¶ 0143); the three-dimensional image 710c may be the second region (e.g., the second region 710c) described in FIGS. 6 to 11, and the planar image 1310 may be an image obtained by rendering the second region. When the planar image 1310 is obtained, the processor 420 may render the planar image 1310 again based on the distortion rate of the lens unit to obtain an inverse distortion image 1320), and modifying, by the image processor, the uncontrolled region of the processed images to generate an immersive image; and displaying, by the image processor, the immersive image (‘658; fig. 13B, element 1320; peripheral region of the screen; ¶ 0125; the periphery region (uncontrolled region) of main displays (fig. 16; element 1660; fig. 4, element 460; ¶ 0143); the three-dimensional image 710c may be the second region (e.g., the second region 710c) described in FIGS. 6 to 11, and the planar image 1310 may be an image obtained by rendering the second region. When the planar image 1310 is obtained, the processor 420 may render the planar image 1310 again based on the distortion rate of the lens unit to obtain an inverse distortion image 1320 and output fig. 13C element 1330 with no error in the rendering process) for the benefit of eliminating optical distortions introduced by the eyewear optical and imaging components.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the techniques for correcting for optical distortions as taught by Park with the eyewear display for generating an immersive image as taught by Miller for the benefit of eliminating optical distortions introduced by the eyewear optical and imaging components.

Regarding claim 19, Miller and Park tech the non-transitory computer-readable medium of claim 18 and further teach the medium as further comprising program code operative to apply a vignette gradient to the uncontrolled region of the processed images (‘471; ¶ 0007; transition region; a transition region between the first region and the second region having a variable resolution that is lower on the side of the transition region adjacent to the first region than the side of the transition region adjacent the second region; fig. 5A; ¶ 0078; further examples of differing effects for a transition region or vignette gradient) to generate the immersive image (‘471; ¶ 0007-0008; The display includes a first region having a first resolution; a second region at least partially surrounding the first region and having a second resolution substantially lower than the first resolution; and a transition region between the first region and the second region having a variable resolution that is lower on the side of the transition region adjacent to the first region than the side of the transition region adjacent the second region through embodiments to provide a superior immersive experience over head-mounted displays not targeting the far-peripheral regions (uncontrolled region) of a user's field of view).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (U. S. Patent Application Publication 2018/0136471 A1, already of record, hereafter ‘471) as applied to claims 1-19 above, and in view of Park et al. (U. S. Patent Application Publication 2019/0325658 A1, hereafter ‘658) as applied to claims 1-19 above, and further in view of Bassi et al. (U. S. Patent Application Publication 2016/0368417 A1, hereafter ‘417).

In regard to claim 20, Miller and Park teach the non-transitory computer-readable medium of claim 19 and do not teach wherein the uncontrolled region is specific to the camera.
Bassi, working in the same field of endeavor, however, teaches, wherein the uncontrolled region is specific to the camera (‘417; ¶ 0005; just as a processor corrects for distortion of a camera lens, the same type of processor can correct for distortions on the display side for a HUD – correcting distortions on both the input and output sides of the imaging systems are taught) for the benefit of correcting distortions attributable to the camera side of the imaging systems.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the techniques for correcting for optical distortions of the camera system as taught by Bassi with the eyewear display for generating an immersive image as taught by Miller in view of Park for the benefit of correcting distortions attributable to the camera side of the imaging systems.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edward Martello whose telephone number is (571) 270-1883.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD MARTELLO/
Primary Examiner, Art Unit 2613